Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen A. Pendorf on March 22, 2022.
CLAIMS
Claim 9 is canceled
Claim 21, line 3 currently reads
“an oil-lubricated bearing cartridge (4) having a cylindrical outer circumferential surface (7)”
Claim 21, line 3 is amended to read
- -an oil-lubricated bearing cartridge (4) having a one-piece cylindrical outer race having a circumferential surface (7)- -
Claim 22, line 7 currently reads
“an oil-lubricated bearing cartridge (4) having a cylindrical outer circumferential surface (7)”
Claim 22, line 7 is amended to read
- -an oil-lubricated bearing cartridge (4) having a one-piece cylindrical outer race having a circumferential surface (7)- -

REASONS FOR ALLOWANCE
Claims 3-5, and 7, 8, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 21 and 22 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 21 and 22 disclose a turbocharger (2), with a bearing cartridge (4), having a one-piece outer race, the bearing cartridge is in a bearing housing borehole, there is a ring-shaped metallic decoupling and sealing element (8 & 9) on either sided of the bearing cartridge (4), the elastically deformable sealing elements sealing the cartridge to the borehole and centering the bearing cartridge and forming a homogenous oil film between the bearing cartridge and the bearing housing.
Keske (USPN 4,329,000) discloses a turbocharger with a bearing cartridge (24, 30, and 40) an outer race (24, 26, and 28), a sealing element (54 and 56) and a tensioning component (34 and 40) on either side of the cartridge. However, Keske does not disclose a one-piece outer race and a ring-shaped metallic decoupling and sealing element for sealing the cartridge to the borehole and centering the bearing cartridge.
Halling (USPN 6,983,940) discloses a ring-shaped metallic decoupling and sealing element (70, fig 5). However, Halling does not disclose a turbocharger, a bearing, or a one-piece outer race.  Halling also does not explicitly disclose centering an inner race and forming a homogenous oil film.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 21 and 22 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746